Opinion.— This suit is with respect to the true boundary or division line between the Santos Coy survey, Ho. 93, patented August 12, 1844, and the Josefa Leal survey, Ho. 91, patented May 20, 1846.
The evidence adduced on the trial was conflicting. In this conflict of evidence the court below, sitting as a jury, determined the credibility of the witnesses against the appellant, and this determination is entitled to the same consideration and weight as would the finding of a, jury upon the same question. A thorough examination of the record fails to disclose anything that would authorize us to disregard the finding of the court as to the credibility of the witnesses or in holding that the judgment was not fully sustained by the evidence.
Affirmed.